DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 3, 2020 have been fully considered but they are not persuasive. 
Applicant’s argument that the latching parts in Imanishi are radial surfaces that are not “angled away from the insertion hole such that said joining surface forms an acute angle with the cylindrical surface of the larger diameter pressing part” as is now claimed is directed towards newly added subject matter which could not have been addressed in the previous rejection.  This newly added claim limitation is addressed below with a modified rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  “and” should be added to the end of line 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 1 recites the limitation “the cylindrical surface” in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.  Further, the wording of “the nut member having female threads formed therein that screw-engage with the male threads” in lines 6-7 is unclear when combined with the newly added limitations that state “when the female threads are screw-engaged with the male threads” (emphasis added) in lines 15-16 and 21-22.  The limitation of lines 6-7 appears to positively recite that the female and male threads are screw-engaged.  The limitations of lines 15-16 and 21-22 use the term “when” which suggests that the female and male threads are merely configured to be screw-engaged.  For purposes of examination, the examiner interprets “the nut member having female threads formed therein that screw-engage with the male threads” to mean “the nut member having female threads formed therein that are configured to screw-engage with the male threads”.  Claims 8 and 9 are rejected for depending from a rejected claim.
Claim 8 recites the limitation “the inner circumferential surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the tapered-surface-projection” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al (JP 2011-012691) in view of Fukano et al (US 2004/0100097)
Regarding claim 1, Imanishi discloses a pipe joint (e.g. A, Fig. 2) comprising: a joint body (e.g. 1) having a through hole therein (e.g. 7) along an axial direction (e.g. P, Fig. 2), and having male threads (e.g. 5) and an extending shaft portion formed on one end side thereof (e.g. 4B, Fig. 2); a nut member (e.g. 2) having an insertion hole through which an elastically deformable tube member is inserted into the nut member (e.g. 3, Fig. 2, paragraph 0032 of translation), and a cylindrical pressing part having a diameter larger than the insertion hole (e.g. 13, Fig. 2), the nut member having female threads formed therein that screw-engage with the male threads (e.g. 8, Fig. 2); a radially extending annular projection provided along an annular projection region of an outer circumferential surface of the extending shaft portion, the annular projection having a radially distal end (e.g. 23, Fig. 2); a first tapered surface provided on an axial end of the extending shaft portion to expand the elastically deformable tube member inserted in the nut member (e.g. 4a, Fig. 2, paragraph 0032 of translation), to provide an expanded diameter portion of the elastically deformable tube member (e.g. 9 and 12, Fig. 2), which expanded diameter portion is gripped between the annular projection and the cylindrical pressing part of the nut member when the female threads are screw-engaged with the male threads (e.g. Fig. 2), wherein an inner wall surface of the elastically deformable tube member inserted in the nut member is pressed against the first tapered surface (e.g. Fig. 2); and an annular latching part provided on an edge of an opening of the insertion hole proximate the first tapered surface such that the annular latching part abuts against an outer surface of the elastically deformable tube member and further presses the inner wall surface of the elastically deformable tube member against the first tapered surface when the female threads are screw-engaged with the male threads (e.g. 10 and/or 11, Fig. 2), wherein a joining surface joins the larger diameter pressing part with the smaller diameter insertion hole at the edge of the opening of the insertion hole proximate the first tapered surface to form the annular latching part (e.g. 10a and/or 11a, Fig. 2), wherein a distance between radially outermost portions of said radially distal end of the annular projection and the cylindrical pressing part of the nut member is smaller than a 
Regarding claim 8, the combination of Imanishi and Fukano further discloses that an end of the inner circumferential surface of the nut member includes a fillet with a predetermined radius of curvature (e.g. Imanishi, Fig. 2 and Fukano, 52, Fig. 7).
Regarding claim 9, the combination of Imanishi and Fukano further discloses that a seal is formed at least between the annular latching part and the tapered-surface-projection (e.g. Imanishi, Fig. 2 and Fukano, Fig. 7).
Claims 1, 8 and 9 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al (JP 2011-012691) in view of Fukano et al (US 2004/0100097) and Bateman et al (GB 869,241).
Regarding claim 1, Imanishi discloses a pipe joint (e.g. A, Fig. 2) comprising: a joint body (e.g. 1) having a through hole therein (e.g. 7) along an axial direction (e.g. P, Fig. 2), and having male threads (e.g. 5) and an extending shaft portion formed on one end side thereof (e.g. 4B, Fig. 2); a nut member (e.g. 2) having an insertion hole through which an elastically deformable tube member is inserted into the nut member (e.g. 3, Fig. 2, paragraph 0032 of translation), and a cylindrical pressing part having a diameter larger than the insertion hole (e.g. 13, Fig. 2), the nut member having female threads formed therein that screw-engage with the male threads (e.g. 8, Fig. 2); a radially extending annular projection provided along an annular projection region of an outer circumferential surface of the extending shaft portion, the annular projection having a radially distal end (e.g. 23, Fig. 2); a first tapered surface provided on an axial end of the extending shaft portion to expand the elastically deformable tube member inserted in the nut member (e.g. 4a, Fig. 2, paragraph 0032 of translation), to provide an expanded diameter portion of the elastically deformable tube member (e.g. 9 and 12, Fig. 2), which expanded diameter portion is gripped between the annular projection and the cylindrical pressing part 
Regarding claim 8, the combination of Imanishi, Fukano and Bateman further discloses that an end of the inner circumferential surface of the nut member includes a fillet with a predetermined radius of curvature (e.g. Imanishi, Fig. 2 and Fukano, 52, Fig. 7).
Regarding claim 9, the combination of Imanishi, Fukano and Bateman further discloses that a seal is formed at least between the annular latching part and the tapered-surface-projection (e.g. Imanishi, Fig. 2 and Fukano, Fig. 7).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.N.L./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678